Lumpkin, J.

1. A legal return of service is essential in a civil action to give the court jurisdiction of the person of the defendant, and until such return has been made the defendant is not required to plead -to the merits.
2. Under the facts disclosed, there was no error in refusing to direct a verdict for the plaintiff, nor in continuing the case.

Judgment affirmed.

ground that bis associate was absent and bad left tbe courtroom because tbe court bad taken up tbe criminal docket and did not expect to take up any more civil business. Tbe sheriff’s entry of service did not show that any officer or agent of defendant bad been served, but showed that J’. T. Duncan bad been served. Plaintiff was allowed to amend tbe entry of service by stating that Duncan was ■secretary and treasurer of defendant. Plaintiff then insisted that she be allowed to take a verdict. Tbe court refused to allow tbe verdict, and stated that be did not call tbe.docket at the first term as required by the act of 1893, and that J. S. James, one of counsel for defendant, bad leave of absence for tbe day. Tbe court was engaged in tbe trial of criminal cases, and bad previously announced that no civil business was to be heard that week, and tbe case bad not been reached or called in its regular order at tbe time plaintiff moved to take a verdict. It, however, bad been set for that day, and plaintiff by leave of tbe court moved for verdict. Tbe court refused to allow tbe verdict taken, and continued the case. Plaintiff excepted.
W. P. Davis, W. B. Willingham and J. M. Edge & Bon, for plaintiff. J. 8. J ames, W. A. J ames and W. T. ■Roberts, for defendant.